     CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 1 of 16



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA

LAURA LOOMER,                         Civil No. 0:19-cv-02322-DSD-TNL

                  Plaintiff,
                                      MEMORANDUM OF LAW IN
v.                                    SUPPORT OF DEFENDANT’S
                                      MOTION TO DISMISS PLAINTIFF’S
RASHIDA HARBI TLAIB,                  COMPLAINT

                  Defendant.
       CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 2 of 16



                                           TABLE OF CONTENTS

I.      INTRODUCTION .................................................................................................... 1

II.     FACTUAL AND PROCEDURAL BACKGROUND ............................................. 1

III.    ARGUMENT ........................................................................................................... 3

        A.       Loomer’s Religious Freedom Restoration Act Claim Must be
                 Dismissed. ..................................................................................................... 4

                 1.        Loomer Cannot Allege a RFRA Claim Against a Candidate
                           for Congress. ...................................................................................... 5

                 2.        Loomer Has Failed to Allege Sufficient Facts to Plead a Valid
                           RFRA Claim. ...................................................................................... 5

        B.       Loomer’s Intentional Infliction of Emotional Distress Claim Must
                 Be Dismissed. ................................................................................................ 7

        C.       Loomer’s Assault and Battery Claims Should be Dismissed........................ 9

        D.       If the Court Dismisses the RFRA Claim, It Should Dismiss the
                 Remainder of the Case for Lack of Jurisdiction.......................................... 12

IV.     CONCLUSION ...................................................................................................... 13




                                                               i
      CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 3 of 16



I.     INTRODUCTION

       Defendant Rashida Tlaib (“Congresswoman Tlaib” or “Ms. Tlaib”) brings this

motion to dismiss Plaintiff Laura Loomer’s (“Loomer”) Complaint in its entirety.

Loomer’s claim under the Religious Freedom Restoration Act (“RFRA”) lacks any basis

in law or fact and her Intentional Infliction of Emotional Distress (“IIED”) claim relies on

conclusory allegations with no factual support, and both must be dismissed. Loomer’s

allegations supporting her assault and battery claims mischaracterize her interactions with

Ms. Tlaib—as demonstrated in the video of the “incident” incorporated into the

Complaint—and similarly fail to state a claim for relief. Moreover, after the Court

dismisses Loomer’s RFRA claim, the Court lacks jurisdiction over the remaining claims

because Loomer cannot demonstrate that the jurisdictional threshold has been met. Ms.

Tlaib asks this Court to dismiss the case in its entirety.

II.    FACTUAL AND PROCEDURAL BACKGROUND

       Ms. Tlaib was a candidate for the United States House of Representatives in

Michigan’s 13th Congressional District at the time of the alleged incident. She was elected

to the office on November 6, 2018 and seated as a Congresswoman on January 3, 2019.

       On August 11, 2018, prior to the general election, Ms. Tlaib visited Minnesota for

a campaign event with Ilhan Omar, who was also a candidate for Congress in Minnesota.

See Compl. ¶ 25. The event was at the Holy Land Deli in Minneapolis, Minnesota. A




                                               1
     CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 4 of 16



video taken at the event,1 which Loomer “incorporates by reference” into her Complaint,

first shows Loomer, a self-described “investigative journalist,”2 approaching Ms. Tlaib for

a handshake. The video shows Ms. Tlaib shaking Loomer’s hand, and expressing concern

upon noticing that Loomer appeared to be shaking and her hands were cold.

      Ms. Tlaib then moved away to proceed with the fundraiser. The video shows

Loomer following Ms. Tlaib and beginning to ask questions about her views on various

issues with her phone raised and apparently recording. Loomer continues to approach Ms.

Tlaib with her phone raised, and when Loomer is directly in front of her, Ms. Tlaib reaches

out and attempts to move the phone out of the way. The edited video slows down

dramatically and makes clear that Ms. Tlaib’s contact with Loomer’s phone is brief and

that there appears to have been no contact between Ms. Tlaib and Loomer’s person. The

video then skips ahead and resumes with Loomer continuing to ask increasingly aggressive



1
 The link to the video included in Loomer’s Complaint at ¶ 22 appears to have been taken
down.          However,      a    copy   of    the    video     is     available    here:
https://www.youtube.com/watch?v=Q7yFmSwspFM&feature=youtube.
2
  Loomer describes herself as a journalist. Compl. ¶ 9. However, she is notorious for her
aggressive “reporting” style. For example, she was banned from the Conservative Political
Action Conference in 2019 after she chased down and heckled reporters. Andrew Blake,
CPAC pulls activist Laura Loomer’s press credentials after she heckled reporters, The
Washington Times, https://www.washingtontimes.com/news/2019/mar/2/laura-loomer-
right-wing-activist-surrenders-cpac-m/ (Mar. 2, 2019). Her tactics and extreme positions,
in particular her anti-Muslim rhetoric, have resulted in her being banned from social media
sites, such as Twitter, Facebook, and Instagram. Linda Givetash, Laura Loomer banned
from       Twitter      after      criticizing      Ilhan      Omar,       NBC        News,
https://www.nbcnews.com/tech/security/laura-loomer-banned-twitter-after-criticizing-
ilhan-omar-n939256 (Nov. 22, 2018); Andrew Blake, Facebook sued for billions by Laura
Loomer, banned conservative deemed ‘dangerous’, The Washington Times,
https://www.washingtontimes.com/news/2019/jul/10/facebook-sued-for-billions-by-
laura-loomer-banned-/ (July 10, 2019).

                                            2
       CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 5 of 16



and offensive questions of Ms. Tlaib and Ms. Omar. This disruptive conduct continues for

several minutes before the video ends.

III.    ARGUMENT

        Congresswoman Tlaib brings this motion to dismiss for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6) and for lack of subject matter jurisdiction under

Rule 12(b)(1). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Blomker

v. Jewell, 831 F.3d 1051, 1055 (8th Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). “A pleading that offers labels and conclusions or a formulaic recitation of the

elements of a cause of action will not do. Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.” Quintero Community Ass’n Inc. v.

F.D.I.C., 792 F.3d 1002, 1009 (8th Cir. 2015).

        Although generally a court cannot consider matters outside the pleadings, the “Court

may consider some information,—which is not contained within the Complaint—such as

materials that are part of the public record, and materials that are necessarily embraced by

the pleadings—without transforming the Motion into one for Summary Judgment.”

Bigalke v. State of Minn. Dept. of Veterans Affairs, No. 10-212, 2010 WL 3702597, at *4

(D. Minn. Aug. 10, 2010) (citing Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079

(8th Cir. 1999)). In this case, Loomer has incorporated by reference a video of the incident

that gives rise to the allegations in the Complaint. Although the Eighth Circuit has not

ruled on this issue, the Seventh Circuit has held that the District Court is within its

discretion to resolve a claim on a motion to dismiss by viewing the video, and if the


                                              3
     CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 6 of 16



incorporated video “incontrovertibly contradicts the allegations in the complaint, the

exhibit ordinarily controls.” Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013).

       Finally, although a pro se plaintiff is usually held to a lesser pleading standard, this

standard does not excuse pro se complaints from “alleg[ing] sufficient facts to support the

claims advanced.” Gerstner v. Sebig, LLC, 386 F. App’x 573, 575 (8th Cir. 2010).

Moreover, even these liberties should not be granted here, as the Complaint is apparently

signed by Larry Klayman (“LK”), who is an attorney at Freedom Watch, Inc. in the District

of Columbia, and who indicates that he intends to submit a pro hac vice in this case but has

not done so in the two months since the Complaint was filed.3

       A.     Loomer’s Religious Freedom Restoration Act Claim Must be Dismissed.

       Loomer’s RFRA claim wholly fails on its face. First, there can be no RFRA claim

for an alleged incident that occurred before Ms. Tlaib was a member of Congress. Second,

Loomer fails to plead the basic elements of the claim. Accordingly, Count IV of the

Complaint must be dismissed with prejudice.




3
  Although Defendant filed a Motion for Entry of Default with the Court on October 11,
2019 (Dkt. 11), with Laura Loomer’s name and Mr. Klayman’s initials (“LK”), Mr.
Klayman has not filed a pro hac application, nor has Minnesota Counsel appeared on behalf
of Plaintiff. Until Mr. Klayman is admitted pro hac in this case, he is not authorized to
practice before the Court pursuant to Minnesota Local Rule 83.5. Moreover, if Loomer is
representing herself in this case, as she indicates in the first sentence of her Complaint, she
must personally sign pleadings pursuant to Federal Rule of Civil Procedure 11(a). Every
pleading filed on behalf of Defendant appears to have been signed on Loomer’s behalf by
Mr. Klayman.

                                              4
     CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 7 of 16



              1.     Loomer Cannot Allege a RFRA Claim Against a Candidate for
                     Congress.

       RFRA states that the “Government shall not substantially burden a person’s exercise

of religion,” and permits “a person whose religious exercise has been burdened” to assert

a “violation as a claim or defense in a judicial proceeding and obtain appropriate relief

against a government.” 42 U.S.C. § 2000bb-1(a), (c).

       Loomer’s RFRA claim cannot stand because the incident at the center of the

Complaint occurred before Ms. Tlaib became a member of Congress. In order to prevail

on a RFRA claim, the plaintiff must show that the government substantially burdened her

exercise of her religion. 42 U.S.C. § 2000bb-1(a). “The term ‘government’ includes a

branch, department, agency, instrumentality, and official (or other person acting under

color of law) of the United States, or of a covered entity.” 42 U.S.C. § 2000bb-2(1). Ms.

Tlaib was not an official of the United States at the time of the alleged incident. Loomer’s

Complaint does not explain how a candidate for Congress falls into the definition of

“government,” and, unsurprisingly, Defendant can locate no case where RFRA was

extended to candidates for public office. Accordingly, Loomer’s RFRA claim fails on this

threshold issue and must be dismissed.

              2.     Loomer Has Failed to Allege Sufficient Facts to Plead a Valid RFRA
                     Claim.

       To sustain a RFRA claim, the plaintiff must show that the exercise of her religion

has been substantially burdened. “A substantial burden exists when the Government forces

a person to act, or refrain from acting, in violation of his or her religious beliefs, by

threatening sanctions, punishment, or denial of an important benefit as a consequence for


                                             5
     CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 8 of 16



noncompliance.” New Doe Child #1 v. United States, 901 F.3d 1015, 1026 (8th Cir. 2018).

The question of whether a burden is substantial is a legal question. Weir v. Nix, 114 F.3d

817, 820 (8th Cir. 1997).

       Loomer has not even come close to alleging that a burden, let alone a substantial

burden, has been placed on the exercise of her religion. At most, Loomer argues that, when

then-candidate Tlaib did not answer her questions at the campaign event, Ms. Tlaib

prevented Loomer from gathering news and information. Compl. ¶¶ 95-96. The alleged

hindrance of Loomer’s “journalistic” endeavors in no way burdened her religious practices.

Indeed, Loomer makes no allegation that she has been forced to act or refrain from acting

in violation of her religious beliefs, or that she has ever been threatened with sanctions,

punishment, or a denial of benefits.

       Beyond the allegation that Ms. Tlaib somehow prevented Loomer from gathering

news and information at the campaign event, the remainder of Loomer’s allegations in

Count IV of (and throughout) the Complaint contain nothing more than a series of

slanderous and false allegations regarding Congresswoman Tlaib. See, e.g., Compl. ¶¶ 89-

94. Viewed most generously, the Complaint expresses Loomer’s disagreement with

Congresswoman Tlaib’s alleged policy positions and nothing more.

       In short, Loomer’s allegations come nowhere close to alleging a substantial burden

on her religion. Because Loomer’s allegations cannot form the basis for a RFRA claim,

Count IV of Loomer’s Complaint must be dismissed with prejudice.




                                            6
     CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 9 of 16



       B.     Loomer’s Intentional Infliction of Emotional Distress Claim Must Be
              Dismissed.

       A successful claim for intentional infliction of emotional distress must satisfy four

factors: “(1) the conduct must be extreme and outrageous; (2) the conduct must be

intentional or reckless; (3) it must cause emotional distress; and (4) the distress must be

severe.” Hubbard v. United Press Int’l Inc., 330 N.W.2d 428, 438-39 (Minn. 1983).

Minnesota Courts have “sharply limited” claims of intentional infliction of emotional

distress to “cases involving particularly egregious facts” in order to “prevent fictitious and

speculative claims.” Id. at 439.

       Loomer’s claim falls far short of meeting this standard. The allegations in her

Complaint are that Tlaib “intended to cause emotional distress by violently lashing out in

anger and stopping Plaintiff Loomer from doing her job as an investigative journalist,” and

“[t]he Defendants’ [sic] acts of promoting actions of violence against Jews and Israel were

done with the intent to terrorize, threaten, intimidate, and frighten Jews including the

Plaintiff Loomer[.]” Compl. ¶¶ 82-83. At most, the conduct Loomer alleges involves a

brief, unpleasant interaction with a candidate for Congress, and an underlying disagreement

regarding policy positions allegedly held by that candidate. This does not rise to the level

of “extreme” or “outrageous” conduct, and courts has dismissed claims involving far more

specific and egregious facts. See, e.g., Murdock v. LA Fitness Int’l, LLC, No. 12-975, 2012

WL 5331224, at *4 (D. Minn. 2012) (dismissing claim of plaintiff against employer for

humiliation, bullying, making racially offensive statements, and posting demeaning

comments on Facebook); Clemons v. MRCI WorkSource, No. A13-1994, 2014 WL



                                              7
    CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 10 of 16



2178938, at *3 (Minn. App. May 27, 2014) (dismissing claim where plaintiff alleged

routine harassment and ridicule); cf. Fredin v. Middlecamp, No. 17-3058, 2018 WL

1838100, at *3 (D. Minn. Apr. 18, 2018) (claim of IIED adequately pled when plaintiff

alleged defendant falsely and publicly accused him of rape). These cases demonstrate the

very high standard required, even at the dismissal stage, to sustain a claim of intentional

infliction of emotional distress under Minnesota law.

        Furthermore, even if Loomer had alleged sufficient facts to show extreme and

outrageous conduct, the IIED claim still fails because her Complaint contains only bare

assertions that Ms. Tlaib’s actions actually caused emotional distress. The Minnesota

Supreme Court has held that the resulting stress from the offensive conduct must be “so

severe that no reasonable person could be expected to endure it.” Hubbard, 330 N.W.2d

at 440 (citing Restatement (Second) of Torts § 46 comment J (1965)). Here, Loomer claims

only that she suffered “mental, physical, emotional pain, distress, and anguish.” Compl.

¶ 85.   Such an unsupported allegation, offering merely “labels and conclusions” is

insufficient to state a claim. See Bubble Pony, Inc. v. Facepunch Studios Ltd., No. 15-601,

2015 WL 8082708, at *4 (D. Minn. Dec. 7, 2015) (dismissing IIED claim on a motion to

dismiss when plaintiff alleged “severe mental and emotional distress”); Okereke v.

Educational Credit Management Corp., Civ. No. 12-cv-1802, 2013 WL 3455584, at *4

(D. Minn. July 9, 2013) (dismissing IIED claim when plaintiff claimed “immeasurable

emotional imbalance); Besett v. Wadena Cnty., No. 10-934, 2010 WL 5439720, at *17 (D.

Minn. Dec. 7, 2010) (citing cases in which IIED claims were dismissed and finding that

allegations of “reoccurring headaches, night sweats, insomnia, illness, and physical pain”


                                            8
    CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 11 of 16



insufficient to state claim).   Because Loomer has not alleged the requisite level of

emotional distress, her IIED claim must be dismissed.

       C.     Loomer’s Assault and Battery Claims Should be Dismissed.

       Under Minnesota law, “an assault is an unlawful threat to do bodily harm to another

with present ability to carry the threat into effect.” Dahlin v. Fraser, 288 N.W. 851, 852

(Minn. 1939). “Battery is an intentional, unpermitted offensive contact with another.”

Johnson v. Morris, 453 N.W.2d 31, 40 (Minn. 1990). Because Loomer alleges an actual

physical contact, and because that contact serves as the basis for both Loomer’s assault and

battery claims, Defendant focuses its response on the battery claim.

       Battery generally requires intentional contact which is offensive or harmful. Here,

Loomer does not allege that the contact was harmful. Although she adorns her allegations

with words such as “violent” and “unhinged,” Loomer has not actually pleaded that she

sustained any injury nor that she sought treatment for any injury. See MacNeil Envtl., Inc.

v. Allmon, No. C4-01-1733, 2002 WL 767754, at *2 (Minn. App. Apr. 30, 2002) (noting

plaintiff did not seek treatment for injury). Loomer also does not directly plead that the

contact was offensive, although that may be implied from her pleadings. However, the

Court need not take Loomer’s “unsubstantiated, subjective assertion that a contact was

offensive” at face value. See id. “An offensive contact must be one which would offend

the ordinary person and as such one not unduly sensitive as to his personal dignity. It must,

therefore, be a contact which is unwarranted by the social usages prevalent at the time and

place at which it is inflicted.” Id. at *3 (quoting Restatement (Second) of Torts § 19 cmt.

a (1965)).


                                             9
    CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 12 of 16



       Here, there are two alleged contacts between Ms. Tlaib and Loomer shown in the

video. The first is the handshake between the two women. It does not appear that Loomer

is alleging that the handshake constituted a battery. The second contact was when Ms.

Tlaib attempted to move the phone away from her line of sight while Loomer was

questioning Ms. Tlaib. Beyond the brief contact with the phone, the video does not show

any direct contact between Ms. Tlaib and Loomer’s person.

       Even viewing the Complaint in the light most favorable to Loomer, this brief contact

does not rise to the level of battery. While civil battery cases not involving police officers

are few and far between, the alleged incident is similar to a case in North Dakota,

Wishnatsky v. Huey, 584 N.W.2d 859 (N.D. App. 1998). In that case, the plaintiff, without

knocking, attempted to enter an office where two others were having a conversation. Id.

at 860. The defendant, according to the plaintiff, “threw his body weight against the door

and forced [plaintiff] out into the hall” while yelling at the plaintiff to “get out of here.”

Id. at 861. The district court found, and the court of appeals affirmed, that while the

defendant had acted rudely and abruptly, his conduct did not rise to the level of battery. Id.

at 862. The court found that pushing the door closed on the plaintiff resulted in contact

that was “momentary, indirect, and incidental” and would not be offensive to an ordinary

person who had intruded upon a private conversation by pushing open a door. Id. The

present case is analogous because, like the individual intruding into an office without

invitation, Loomer here is shown in the video to be asking aggressive questions, disrupting

the campaign event, and deliberately pursuing Ms. Tlaib with her phone raised. Ms. Tlaib,

acting reasonably in the face of such an intrusion, reached out to move the phone away


                                             10
    CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 13 of 16



from her line of sight. Like in Wishnatsky, the contact was “momentary, indirect, and

incidental.” And, although Loomer asserts that Ms. Tlaib appeared or acted “violent” or

“unhinged,” this is contradicted by the video, which clearly shows that Ms. Tlaib was not

acting out of anger or even apparent annoyance. See Bogie, 705 F.3d at 609 (holding an

exhibit may control if it contradicts the allegations in the Complaint). Indeed, the video

demonstrates that Loomer was the aggressor and seemingly trying to provoke a reaction

from Ms. Tlaib both before and after the alleged incident. The circumstances here make

the contact even less offensive than the contact in Wishnatsky, where the defendant pushed

the door shut on the plaintiff and proceeded to yell at him afterward. 584 N.W.2d at 861-

62. Therefore, under these circumstances, the Court may conclude as a matter of law that

the contact between Ms. Tlaib and Loomer does not rise to the level of battery, and

Loomer’s battery claim should be dismissed.

      With respect to Loomer’s assault claim, beyond the contact with the phone, the

video of the incident simply does not show any other action by Ms. Tlaib that could be

interpreted as threatening physical violence. Again, the contact between Ms. Tlaib and

Loomer was brief, and it appears the two women separated immediately afterward. Ms.

Tlaib does not exhibit any anger, or use violent language, or make any threatening motions

or gestures. Cf. Dahlin, 288 N.W. at 852-53. Although Loomer continued to shout

questions to Ms. Tlaib, no further interactions between the two can be seen, nor does

Loomer allege that any other contact or interaction occurred. Because Loomer has not

plausibly pled any action that constitutes a threat of physical violence, let alone one

corroborated by the video of the event, her assault claim must also be dismissed.


                                            11
    CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 14 of 16



       D.     If the Court Dismisses the RFRA Claim, It Should Dismiss the
              Remainder of the Case for Lack of Jurisdiction.

       Even if the Court finds that fact issues preclude dismissal of some or all of the state

law claims, if the Court dismisses the RFRA claim, then it must dismiss the whole

complaint for lack of subject matter jurisdiction, because Loomer cannot meet the amount

in controversy required for diversity jurisdiction. Subject matter jurisdiction is a threshold

requirement that must be assured in every federal case. Turner v. Armontrout, 922 F.2d

492, 493 (8th Cir. 1991). Federal district courts have subject matter jurisdiction over civil

actions that involve a federal question or diversity of citizenship. 28 U.S.C. §§ 1331, 1332.

Diversity jurisdiction exists when the case is between citizens of different states and the

amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a).

       “A complaint that alleges the jurisdictional amount in good faith will suffice to

confer jurisdiction, but the complaint will be dismissed if it appears to a legal certainty that

the claim is really for less than the jurisdictional amount.” Kopp v. Kopp, 280 F.3d 883,

884 (8th Cir. 2002) (quotation marks omitted). “If the defendant challenges the plaintiff’s

allegations of the amount in controversy, then the plaintiff must establish jurisdiction by a

preponderance of the evidence.” Id.

       Here, although Loomer has alleged damages of over $2.5 million, her claims are

worth a nominal value, at most. As discussed above, Loomer’s IIED claim is without merit,

but regardless, this Court has held that conclusory allegations of emotional distress are

insufficient to establish the jurisdictional amount. Kedrowski v. Lycoming Engines, No.

15-19, 2015 WL 2165798, at *4 (D. Minn. May 11, 2015).



                                              12
      CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 15 of 16



       As for the assault and battery claims, an award of damages for personal injuries

generally includes consideration of pain and suffering, medical expenses, and present or

future lost earning capacity. See Busch v. Busch Const., Inc., 262 N.W.2d 377, 397-98

(Minn. 1977). Here, even if Loomer had stated claims of assault and battery, she has not

pleaded any actual physical or bodily harm, nor that she sought or received medical

treatment, or suffered any other injury. Any claims of emotional or mental distress tied to

the alleged assault and battery are also conclusory and unsupported. Thus, even if a battery

or assault occurred, Loomer failed to allege facts sufficient to establish by a preponderance

of the evidence that her claim exceeds the jurisdictional threshold, and the Court should

dismiss the case for lack of subject matter jurisdiction.

IV.    CONCLUSION

       For the foregoing reasons, the Court should dismiss the Complaint for failure to

state a claim, or, if the Court dismisses the RFRA claim, it should dismiss the remainder

of the Complaint for lack of subject matter jurisdiction.




                                             13
    CASE 0:19-cv-02322-DSD-TNL Document 16 Filed 10/31/19 Page 16 of 16



Dated: October 31, 2019           LOCKRIDGE GRINDAL NAUEN P.L.L.P.


                                  s/Charles N. Nauen
                                  Charles N. Nauen (#121216)
                                  David J. Zoll (#0330681)
                                  Rachel A. Kitze Collins (#0396555)
                                  100 Washington Avenue South, Suite 2200
                                  Minneapolis, MN 55401-2159
                                  (612) 339-6900
                                  cnnauen@locklaw.com
                                  djzoll@locklaw.com
                                  rakitzecollins@locklaw.com

                                  ATTORNEYS FOR DEFENDANT
                                  RASHIDA TLAIB




                                    14
